NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued May 27, 2020
                                 Decided June 2, 2020

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge


No. 19‐2656

CLAUDIA S. MARTIN,                               Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
      v.
                                                 No. 1:17‐cv‐02330
COOK COUNTY, ILLINOIS, et al.,
    Defendants‐Appellees.                        Gary Feinerman,
                                                 Judge.

                                      ORDER

     The district court’s judgment dismissing the claims of plaintiff Claudia Martin is
AFFIRMED for the reasons provided in the district court’s thorough order.